Citation Nr: 1827159	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  94-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a cardiac disability, to include arrhythmia.

5. Entitlement to service connection for a lung disability.

6. Entitlement to service connection for double inguinal hernias.

7. Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8. Entitlement to service connection for a liver disability.

9. Entitlement to an increased rating for residuals of a shell fragment wound (SFW) to the lower left rib cage, to include muscle injury and scars, rated as noncompensable prior to November 21, 2008 and as 10 percent disabling from that date.

10. Entitlement to an initial evaluation in excess of 10 percent for residual muscle injury from SFW with retained foreign bodies, muscle group XIV, with arthritis of the left knee.

11. Entitlement to an increased rating for residuals of a SFW to the left biceps, to include scars and neurological impairment, currently rated 10 percent disabling.

12. Entitlement to an increased rating for residuals of a SFW to the right forearm, to include scars and neurological impairment, currently rated 10 percent disabling.

13. Entitlement to an increased rating for residuals of a gunshot wound (GSW) to the right shoulder with retained multiple foreign fragments, on the basis of neurological impairment and muscle injuries, currently rated 40 percent disabling. 

14. Entitlement to an increased rating for residuals of a GSW to the right shoulder with retained multiple foreign fragments, on the basis of scars, currently rated 10 percent disabling. 

15. Entitlement to an increased rating for residuals of a SFW to the left thigh with retained foreign bodies, currently rated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1978.

This case has a lengthy procedural history and comes to the Board of Veterans' Appeals (Board) on appeal from multiple RO decisions, as summarized below. The case was previously before the Board in February 1997, June 1998, February 2001, November 2011, April 2012, May 2013, June 2014, and May 2015.

In a May 1991 rating decision, in pertinent part, the RO granted increased ratings to 10 percent for service-connected shell fragment wound (SFW) scars of the left thigh with retained foreign bodies, and scars of the left leg, both effective from July 23, 1990, and denied increased ratings for service-connected SFW scars of the right shoulder with multiple retained foreign fragments (rated 10 percent disabling), right forearm (0 percent disabling), left biceps (0 percent disabling), and left posterior lower rib cage (0 percent disabling). Personal hearings were conducted at the RO in November 1991 and April 1992.

In a July 1992 rating decision, the RO granted increased ratings to 10 percent for the service-connected scars of the right forearm and left bicep, both effective from July 23, 1990. Another personal hearing at the RO was conducted in May 1994.

In a September 1994 rating decision, the RO granted service connection and a 10 percent rating for traumatic arthritis of the right shoulder with limitation of motion secondary to the GSW to the right shoulder, and continued the 10 percent rating assigned for the right shoulder scars with retained foreign bodies. Another personal hearing at the RO was conducted in January 1996. 

In July 1997, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board. In September 2011, the Board informed the Veteran that the VLJ who conducted the hearing was no longer employed by the Board, and informed him that he was entitled to another hearing. He responded that he did not wish to appear at a new hearing.

In a June 1998 decision, in pertinent part, the Board remanded the following issues to the Agency of Original Jurisdiction (AOJ) for additional development: entitlement to increased ratings for the residuals of SFWs to the left biceps, right forearm, right shoulder, and left lower rib cage.

By rating action dated in March 2009, the RO awarded an increased 10 percent disability rating for the service-connected residuals of a scar from a gunshot wound to the left posterior lower rib cage, effective from November 21, 2008.

In a November 2011 RO decision, in pertinent part, the RO denied service connection for a neck condition secondary to a SFW with retained foreign bodies, a heart condition related to pneumothorax of the left lung, pneumothorax of the left lung, double inguinal hernia, peripheral neuropathy of the right lower extremity, granulomatous disease of the liver, and chronic obstructive pulmonary disease (COPD). 

In a November 2011 Board decision, in pertinent part, the Board remanded the following issues to the AOJ for additional development: entitlement to increased disability ratings for the service-connected scar from a gunshot wound to the left bicep, residuals of a scar from a gunshot wound to the right forearm, residuals of a scar from a gunshot wound to the right shoulder with multiple retained metallic fragments, and residuals of a scar from a gunshot wound to the left posterior lower rib cage.

In a December 2011 decision, the RO, in pertinent part, granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective June 11, 2010.

In April 2012, the Board granted entitlement to service connection for a left knee disability; granted a 40 percent rating for residuals of a gunshot wound to the right shoulder, on the basis of neurological impairment and muscle injuries; denied entitlement to an increased rating for residuals of a gunshot wound to the right shoulder, on the basis of scars; denied entitlement to an increased rating for residuals of a gunshot wound to the left bicep, on the basis of scars; and denied entitlement to an increased rating for residuals of a gunshot wound to the right forearm, on the basis of scars. The issues of entitlement to service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, bilateral peripheral neuropathy of the upper extremities, and peripheral neuropathy of the right lower extremity, were remanded for the issuance of a statement of the case and the issue of entitlement to an increased rating for residuals of gunshot wound to the lower rib cage was remanded for other development. In August 2012, the Veteran perfected an appeal on the service connection issues.

In a May 2012 rating decision, the RO effectuated the Board decision and assigned an increased 40 percent rating for the GSW of the right shoulder to include degenerative arthritis, effective July 13, 1990, and established service connection for arthritis of the left knee rated 10 percent disabling from September 14, 1990.

In August 2012, a personal hearing was held before a Decision Review Officer (DRO) of the RO.

In May 2013, the Board remanded the issues of entitlement to service connection for neck, cardiac, lung, and liver disabilities, double inguinal hernia, bilateral peripheral neuropathy of the upper extremities, and peripheral neuropathy of the right lower extremity, and entitlement to an increased rating for residuals of gunshot wound to the lower rib cage to the AOJ for additional development and adjudication. The Board also remanded the issue of entitlement to an initial evaluation in excess of 10 percent for residual muscle injury from shell fragment wound with retained foreign bodies, muscle group XIV, with arthritis of the left knee, for the issuance of a statement of the case. Later in May 2013, the RO issued a statement of the case on the increased rating issue involving muscle group XIV and arthritis of the left knee, and in June 2013, the Veteran filed a VA Form 9, which perfected an appeal of that increased rating issue.

In June 2014, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board vacated that portion of the April 2012 Board decision that denied entitlement to an increased rating for residuals of a gunshot wound to the left biceps, to include scars and neurological impairment, currently rated 10 percent disabling; entitlement to an increased rating for residuals of a gunshot wound to the right forearm, to include scars and neurological impairment, currently rated 10 percent disabling; and entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, to include muscle injury, neurological impairment, and scars, currently rated 10 percent disabling. See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked). 

As previously noted in a prior Board remand, with regard to the right shoulder disability, although the Board characterized the order to vacate as the issue being in excess of 10 percent for the disability, to include muscle injury, neurological impairment, and scars, a 40 percent disability rating was assigned for the right shoulder disability on the basis of neurological impairment and muscle injuries in the April 2012 Board decision. Therefore, the issues of entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, on the basis of neurological impairment and muscle injuries, currently rated 40 percent disabling, and entitlement to an increased rating for residuals of a gunshot wound to the right shoulder with retained multiple foreign fragments, on the basis of scars, currently rated 10 percent disabling, are the issues properly before the Board at this time.

In a February 2014 rating decision, the RO denied entitlement to service connection for arrhythmia. In a July 2014 rating decision, the RO denied a claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for arrhythmia. The Veteran filed a timely notice of disagreement with the denial in the July 2014 rating decision. Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the arrhythmia as part of the issue of entitlement to service connection for a cardiac disability, which was already before the Board prior to the 2014 rating decisions, rather than as a separate issue.

In a July 2014 rating decision, in pertinent part, the AOJ reopened a previously denied claim of service connection for a left shoulder disability and denied the claim on the merits, and denied entitlement to an increased rating for residuals of a SFW to the left thigh with retained foreign bodies, currently rated as 10 percent disabling. A notice of disagreement was received from the Veteran in January 2015. In May 2015, the Board remanded these two issues to the AOJ for issuance of a statement of the case. A statement of the case was subsequently promulgated in November 2015, and in December 2015, the Veteran filed a VA Form 9, which perfected an appeal of these issues.

In May 2015, the Board remanded the case to the AOJ for scheduling of a requested Travel Board hearing. A Board hearing was subsequently scheduled in May 2017, but the Veteran then withdrew his hearing request. 38 C.F.R. § 20.702 (e).

The Veteran was initially represented in this appeal by a veterans' service organization. In May 2017 the representative submitted a motion to withdraw from representation pursuant to 38 C.F.R. § 20.608 (b). In September 2017, the Board granted the motion. The Veteran was notified of this withdrawal and has not appointed a new representative before VA.

The Board notes that there are other issues that are not before the Board. The Veteran filed several new claims in October 2016, a rating decision was issued in March 2017, a notice of disagreement was received from the Veteran in April 2017, and a statement of the case was issued in March 2018. As an appeal as to these issues has not yet been perfected, these other issues are not in appellate status and will not be addressed by the Board in this decision. 

The issues of entitlement to service connection for disabilities of the neck, heart, lungs, hernias, liver, left shoulder, and peripheral neuropathy of the right lower extremity, and to increased ratings for residuals of a SFW to the lower left rib cage, to include muscle injury and scars; residual muscle injury from SFW with retained foreign bodies, muscle group XIV, with arthritis of the left knee; residuals of a SFW to the left biceps, to include scars and neurological impairment; residuals of a SFW to the right forearm, to include scars and neurological impairment; residuals of a GSW to the right shoulder with retained multiple foreign fragments, on the basis of neurological impairment and muscle injuries, residuals of a GSW to the right shoulder with retained multiple foreign fragments, on the basis of scars; and scar residuals of a SFW to the left thigh with retained foreign bodies are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A June 1998 Board decision denied entitlement to service connection for a left shoulder disability. That decision is final. 

2. Some of the additional evidence received since the June 1998 Board decision denying service connection for a left shoulder disability is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.

CONCLUSIONS OF LAW

1. The Board's June 1998 decision that denied service connection for a left shoulder disability is final. 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100, 20.1105 (2017). 

2. New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as to the petition to reopen a claim of service connection for a left shoulder disability. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

New and Material Evidence

The Veteran has filed a petition to reopen a claim for entitlement to service connection for a left shoulder disability. This claim was previously denied in a June 1998 Board decision.

In its July 2014 rating decision, the RO reopened the claim. Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108 (2012).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a December 1993 rating decision, the RO denied service connection for a left shoulder disability, finding that there was no evidence of a current left shoulder disability. The Veteran appealed this decision, and in a June 1998 decision, the Board denied the claim on the basis that there was no evidence of a current left shoulder disability linked to service. This decision became final as to this issue based on the evidence then of record. 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

The Veteran filed an application to reopen his claim in August 2012.

Evidence of record at the time of the prior final decision includes service treatment records, and a report of an April 1993 VA examination which found no current left shoulder disability.

Additional evidence received since the prior final June 1998 Board decision includes a report of a May 2011 X-ray study of the left shoulder which shows degenerative changes of the acromioclavicular joint. This new evidence shows that the Veteran currently has a diagnosis of a current left shoulder disability. When considered with the evidence of record, this evidence is both new and material. Thus, the claim for service connection for a left shoulder disability is reopened. See Shade, supra; 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence has been received to reopen the service connection claim for a left shoulder disability, and to this extent only, the claim is granted.


REMAND

This case was previously remanded in May 2015 because the Veteran and his then-representative requested a Board hearing with regard to his appeals. Such a hearing was scheduled May 2017 and the Veteran then cancelled the hearing.

While the case was in remand status, the Veteran filed several additional claims, and in response, the RO obtained extensive recent VA treatment records and reports of VA examinations, all of which were associated with the file subsequent to the most recent statements of the case and supplemental statements of the case. Some of these additional medical records are pertinent to the issues on appeal. For example, an electromyography (EMG) of the right leg was performed in December 2016; this treatment record is highly relevant to the claim of service connection for peripheral neuropathy of the right lower extremity. 

Remand of these issues is required for initial AOJ consideration of the new evidence and issuance of a supplemental statement of the case as to all of the issues on appeal. See 38 C.F.R. §§ 19.31 (c), 19.37 (2017).

With regard to the appeals for higher ratings for residuals of a SFW to the lower left rib cage, to include muscle injury and scars; residual muscle injury from SFW with retained foreign bodies, muscle group XIV, with arthritis of the left knee; residuals of a SFW to the left biceps, to include scars and neurological impairment; residuals of a SFW to the right forearm, to include scars and neurological impairment; residuals of a GSW to the right shoulder with retained multiple foreign fragments, on the basis of neurological impairment and muscle injuries, residuals of a GSW to the right shoulder with retained multiple foreign fragments, on the basis of scars; and residuals of a SFW to the left thigh with retained foreign bodies, the Board finds that new VA examinations are needed to ascertain the current level of severity of these disabilities, in light of the Veteran's contentions of worsening, and the length of the time since the prior VA compensation examinations. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should indicate all symptoms manifested by these disabilities, and review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examinations. 

With regard to the appeal for an increased rating of the left thigh/knee disability, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up. In light of the foregoing and the fact that the examination reports on file do not fully satisfy the requirements of Correia, Sharp and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.

With regard to the service connection claims, the Board finds that VA examinations and medical opinions are required for the claims of service connection for disabilities of the neck, heart, lungs, liver, and left shoulder, and claimed bilateral hernias. The examiner should be asked to opine as to whether any of the claimed disabilities are related to service or a service-connected disability, including on the basis of aggravation.

The Veteran underwent a VA examination with regard to his claimed neck disability in December 2010, and the examiner provided a negative medical opinion. However, the VA examiner did not provide an opinion as to whether any current service-connected disability aggravated any current neck/cervical spine disability, and the examiner did not provide a clear opinion as to whether any current neck disability is related to service. The Board thus finds that this VA examination is inadequate, and remand is required to obtain a supplemental VA medical opinion.

The Veteran underwent a VA general medical examination as to some of the claimed conditions in May 2011; negative opinions were provided with insufficient rationales. In November 2014, the Veteran's former representative contended that May 2011 VA examinations of the Veteran's claimed hernias and his claimed liver disability were inadequate as the medical opinions were not supported by an adequate rationale. Supplemental VA medical opinions are needed as to the service connection claims.

Ongoing relevant medical records should also be obtained. 38 U.S.C. § 5103A (c) (2012); 38 C.F.R. § 3.159 (c)(3) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA medical records of treatment or evaluation of the disabilities on appeal, and associate them with the claims file.

2. After the foregoing development is complete, schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected disabilities: residuals of a SFW to the lower left rib cage, to include muscle injury and scars; residual muscle injury from SFW with retained foreign bodies, muscle group XIV, with arthritis of the left knee; residuals of a SFW to the left biceps, to include scars and neurological impairment; residuals of a SFW to the right forearm, to include scars and neurological impairment; residuals of a GSW to the right shoulder with retained multiple foreign fragments, on the basis of neurological impairment and muscle injuries; residuals of a GSW to the right shoulder with retained multiple foreign fragments, on the basis of scars; and scar residuals of a SFW to the left thigh with retained foreign bodies.

The examiner should review the claims file, including all relevant medical records, and perform all appropriate tests. All pertinent symptomatology and findings must be reported in detail. 

(a) Where applicable, such as with the left knee disability, the examiner is asked to report the range of motion measurements in degrees. Range of motion should be tested actively and passively, in weight bearing if possible, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, the examiner is asked to describe the additional loss, in degrees, if possible. If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note all symptomatology associated with each of the disabilities as well as the functional impact of the disabilities. A complete rationale should be provided for any opinion offered.

3. Next, obtain VA medical examinations and opinions as to whether it is at least as likely as not (50 percent probability or higher) that any current disabilities of the neck, left shoulder, heart, lungs, liver and hernias are (a) related to incidents in service, to include SFWs/GSWs, or were (b) caused or (c) aggravated by any established service-connected disability. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If a medical opinion cannot be provided without speculation, the examiner should indicate why this is so.

4. After completing the requested actions and any additional action warranted, the AOJ should readjudicate the claims on appeal, with consideration of all additional evidence. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case as to all issues, and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


